Case: 13-15806   Date Filed: 10/20/2014   Page: 1 of 9


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-15806
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:12-cr-00331-TCB-LTW-2



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

JOSE GUADALUPE LARA,
a.k.a. Pillo,

                                                     Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (October 20, 2014)

Before HULL, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
                 Case: 13-15806       Date Filed: 10/20/2014        Page: 2 of 9


       Jose Guadalupe Lara appeals his convictions for conspiring to possess with

intent to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(ii), and 846; and conspiring to launder money, in violation of 18

U.S.C. § 1956(h). He is currently serving a sentence of 81 months’ imprisonment. 1

For the reasons that follow, we affirm.

                                            I.

       The facts are not in dispute. During a DEA investigation into a large-scale

drug conspiracy, local law enforcement officers assigned to a DEA task force

obtained a wiretap authorization from a DeKalb County, Georgia, Superior Court

judge. The calls were intercepted and monitored from a DEA listening post in

Fulton County, Georgia. Both counties are within the Northern District of

Georgia.

       About nine months after the wiretaps ended, the Georgia Supreme Court

issued an opinion holding that superior court judges lacked jurisdiction to issue

warrants and authorization outside their judicial circuit. See Luangkhot v. State,

736 S.E.2d 397, 401 (Ga. 2013). Lara moved to suppress the evidence obtained

and derived from the wiretaps, arguing that Luangkhot rendered the wiretap

warrants invalid and the evidence inadmissible.



1
  Lara pleaded guilty to two conspiracy offenses, retaining the right to appeal the denial of his
motion to suppress.
                                                 2
               Case: 13-15806       Date Filed: 10/20/2014   Page: 3 of 9


      The district court denied Lara’s motion to suppress, concluding that the

wiretap evidence remained admissible under federal law despite the territorial-

jurisdiction violation, because the jurisdictional violation did not implicate one of

Congress’s core concerns in passing Title III of the Omnibus Crime Control and

Safe Streets Act of 1968 (Title III). In the alternative, the district court concluded

that the good-faith exception to the exclusionary rule would apply to the wiretap

evidence and that the officers acted in good faith in light of state law that was

unsettled. This is Lara’s appeal.

                                          II.

      We review the district court’s denial of a motion to suppress as a mixed

question of law and fact, reviewing the facts for clear error and the application of

the law to the facts de novo. United States v. Franklin, 694 F.3d 1, 7 (11th Cir.

2012). We review de novo whether the good-faith exception to the exclusionary

rule applies to a search, but “the underlying facts upon which that determination is

based are binding on appeal unless clearly erroneous.” United States v. Martin,

297 F.3d 1308, 1312 (11th Cir. 2002) (quotation and citation omitted). We may

affirm the denial of a motion to suppress on any ground supported by the record.

United States v. Caraballo, 595 F.3d 1214, 1222 (11th Cir. 2010).

                                        III.




                                                3
               Case: 13-15806     Date Filed: 10/20/2014    Page: 4 of 9


      Under the provisions of Title III, evidence obtained from a wiretap is

generally admissible as long as the interception of the information conforms to the

requirements of Title III. See generally 18 U.S.C. §§ 2515, 2517(3). In addition to

dictating the requirements for interception by federal authorities, Title III provides

for interceptions by state authorities investigating certain crimes, including drug

trafficking. See 18 U.S.C. § 2516(2). Under § 2516(2),

      The principal prosecuting attorney of any State, or the principal
      prosecuting attorney of any political subdivision thereof, if such
      attorney is authorized by a statute of that State to make application to
      a State court judge of competent jurisdiction for an order authorizing
      or approving the interception . . . , may apply to such judge for, and
      such judge may grant in conformity with section 2518 of this chapter
      and with the applicable State statute an order authorizing, or
      approving the interception . . . by investigative or law enforcement
      officers having responsibility for the investigation of the offense as to
      which the application is made . . . .

18 U.S.C. § 2516(2). A state court of competent jurisdiction is defined as “a judge

of any court of general criminal jurisdiction of a State who is authorized by a

statute of that State to enter orders authorizing interceptions of wire, oral, or

electronic communications.” Id. § 2510(9)(b). Thus, Title III delegates to the

states the determination of which of its courts are empowered to issue wiretap

warrants. Adams v. Lankford, 788 F.2d 1493, 1499-1500 (11th Cir. 1986).

      In 1984, the Georgia Supreme Court held that a superior court judge had

authority to authorize wiretaps only “within his territorial jurisdiction.” Evans v.



                                           4
               Case: 13-15806     Date Filed: 10/20/2014    Page: 5 of 9


State, 314 S.E.2d 421 (Ga. 1984). Following the ruling in Evans, however,

Georgia’s wiretap statute was amended to read as follows:

      Upon written application, under oath, of the prosecuting attorney
      having jurisdiction over prosecution of the crime under investigation,
      or the Attorney General, made before a judge of superior court, said
      court may issue an investigation warrant permitting the use of such
      [interception] device . . . .

O.C.G.A. § 16-11-64(c) (2002); see also Luangkhot v. State, 722 S.E.2d 193, 196

(Ga. Ct. App. 2012).

      Interpreting the amended statute, the Georgia Court of Appeals held in 2012

that the “plain language of the wiretap statute places a territorial limitation only

upon the prosecuting attorney who applies for the warrant, and requires only that

the warrant be issued by a superior court judge.” Luangkhot, 722 S.E.2d at 196-97.

Accordingly, wiretap warrants authorized by Gwinnett County superior court

judges were valid for interceptions occurring outside of Gwinnett County. Id. at

197. This was the interpretation of the law at the time the DEA task force in

Lara’s case obtained the warrants at issue here.

      But in January 2013, about nine months after these warrants ended, the

Georgia Supreme Court reversed the Georgia Court of Appeals, concluding that

the wiretap statute did not give superior court judges the authority to issue wiretap

warrants for interceptions conducted outside the boundaries of their respective

judicial circuits. See Luangkhot, 736 S.E.2d at 398-400, 427. The state supreme


                                           5
                Case: 13-15806       Date Filed: 10/20/2014       Page: 6 of 9


court explained that a superior court’s authority is generally limited to its territorial

jurisdiction, which is defined as the judicial circuit in which the court sits. Id. at

400-01.2

       Here, the district court concluded that the wiretap warrant in this case was

invalid under Georgia law. We note that the government has not challenged the

court’s conclusion that the warrant was invalid under state law. The district court

also concluded that under existing federal law, wiretap evidence obtained in

violation of state law could still be admissible in federal court. Alternatively, the

court found that, despite the state-law violation in obtaining the evidence, the

evidence was admissible under the good-faith exception.

       Lara argues that the good-faith exception does not apply to wiretap

evidence, and even if it did, it would not apply here because the warrant at issue

was facially deficient because it lacked territorial jurisdiction. Lara also contends

that, in applying the exception, the district court impermissibly shifted the burden

of proof onto the defense to show the exception did not apply.

       We disagree. Assuming, as the district court found, that the warrants fail to

comply with Georgia’s territorial jurisdiction limitation, the evidence remained

admissible under the good-faith exception to the exclusionary rule.


2
  The Georgia legislature has since amended the statute to permit superior court judges to issue
warrants throughout the state, thereby removing the jurisdictional issue. See O.C.G.A. § 16-11-
64(c) (effective Feb. 13, 2013).
                                                6
                Case: 13-15806        Date Filed: 10/20/2014       Page: 7 of 9


       The exclusionary rule is designed to “deter future Fourth Amendment

violations.” United States v. Smith, 741 F.3d 1211, 1219 (11th Cir. 2013) (quoting

Davis v. United States, — U.S. —, 131 S. Ct. 2419, 2426 (2011)), petition for cert.

filed, (June 2, 2014) (No. 13-10424). And courts rely on it as a “remedy of last

resort, justified only where the deterrence benefits of suppression outweigh the

substantial social costs of ignoring reliable, trustworthy evidence bearing on guilt

or innocence.” Id. (internal citations and quotation marks omitted) (emphasis in

original). Thus, when law enforcement officers exercise good faith, this goal of

suppression is not met, and exclusion is not required. Id.; see also United States v.

Leon, 468 U.S. 897, 922 (1984) (outlining an exception to the exclusionary rule

when officers act in good faith). Contrary to Lara’s argument, the good-faith

exception can apply to wiretap evidence. 3 See United States v. Malakzadeh, 855
F.2d 1492, 1497 (11th Cir. 1988); see also United States v. Thompson, 936 F.2d
1249, 1252 n.2 (11th Cir. 1991).

       The good-faith exception applies in all but four sets of circumstances. Leon,
468 U.S. at 923. Relevant to this appeal, Lara argues that the exception would not

apply because the warrant was facially deficient in that the state court lacked

jurisdiction. Id. But the warrant in this case was not facially defective. Rather,


3
  We are bound by prior precedent unless and until it is overruled by our court sitting en banc or
by the Supreme Court. United States v. Vega–Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008).

                                                7
                Case: 13-15806       Date Filed: 10/20/2014      Page: 8 of 9


the interpretation of Georgia’s wiretap statute was in flux at the time the officers

obtained the warrant, and it was objectively reasonable for the officers to rely on

the warrant. As discussed above, after the state courts interpreted the statute to

limit the state court’s jurisdiction, the statute was amended. And in 2012, the

Georgia Court of Appeals interpreted these amendments to limit the jurisdiction of

only the prosecutor seeking the warrant and not the state court issuing it. It was

not until almost nine months after the warrants in this case ceased that the Georgia

Supreme Court held that the state court’s jurisdiction was limited. And, the state

legislature quickly amended the statute again to clarify that a state court judge was

authorized to issue a warrant for wiretaps outside the judge’s circuit. Thus, we

cannot conclude that officers should reasonably have known that the warrant was

invalid at the time they intercepted the calls. 4

       Moreover, suppressing the evidence in this case would not meet the goal of

deterring future violations. See United States v. Herring, 492 F.3d 1212, 1216

(11th Cir. 2007) (explaining that the minimal, if any, benefit of suppressing the

evidence would not justify the substantial societal costs of excluding the evidence


4
  Lara contends that the government failed to offer any evidence to show that the officers were
aware of the amendments or that they even looked at the warrant. But the government’s lack of
extrinsic evidence does not preclude a finding of good faith. See United States v. Robinson, 336
F.3d 1293, 1297 (11th Cir. 2003) (noting that the court may apply the good-faith exception based
on facts stated in the affidavit). Although the court should look beyond the four corners of the
affidavit when other evidence is presented, the government is not required to present additional
facts. Id. Here, the government submitted lengthy affidavits to support the warrant application,
and this was sufficient.
                                               8
              Case: 13-15806     Date Filed: 10/20/2014   Page: 9 of 9


(citing Leon, 468 U.S. at 920-22)). In other such incidents, the Supreme Court has

relied on the good-faith exception. See e.g., Illinois v. Krull, 480 U.S. 340, 349-50

(1987) (applying the good-faith exception where officers were objectively

reasonable in relying on a statute permitting warrantless administrative searches

even though the statute was later found to be unconstitutional).

      Finally, Lara’s contention that the court impermissibly shifted the burden is

without merit. The district court merely commented that Lara failed to rebut the

government’s argument that the warrants were valid under existing precedent.

                                        IV.

      For the foregoing reasons, the district court’s denial of the motion to

suppress is

      AFFIRMED.




                                          9